Citation Nr: 1819425	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-13 313	)	DATE
	)
	)

On appeal certified by the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  What initial rating is warranted for right foot plantar fasciitis from October 1, 2006 to March 9, 2014?

2.  What initial rating is warranted for left foot plantar fasciitis from October 1, 2006 to March 9, 2014?

3.  Entitlement to an increased evaluation for bilateral plantar fasciitis evaluated as 30 percent disabling since March 10, 2014?


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1985 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was certified to the Board by the Chicago, Illinois RO.

The Veteran testified at a September 2017 hearing before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran waived his right to have the RO consider newly submitted evidence, thus allowing the Board to consider all of the evidence of record on appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran claims entitlement to an increased rating for bilateral plantar fasciitis since October 1, 2006.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012). 
 
In this regard, the Veteran was last afforded a VA examination on May 2014, nearly four years ago. During his September 2017 hearing, the Veteran testified that his bilateral foot disorder had worsened since his last examination. A remand is necessary to afford the Veteran a new examination so that the Board can gain a better understanding of the appellant's current condition.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his bilateral plantar fasciitis.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file, a copy of this remand, and the appropriate disability benefits questionnaire pertaining to rating examinations for plantar fasciitis.  

The examiner must also carefully distinguish any pathology caused by plantar fasciitis from pathology caused by any nonservice connected foot disorder since October 2006.  If the pathology cannot be distinguished the examiner must so state and explain why.  

A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3. The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the appellant does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
4. Then, readjudicate the issues on appeal.  If the issues remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




